                                 JAMES E. NEUMAN, P.C.
                                             Attorney at Law
                                                                                USDC SDNY
                                      100 Lafayette Street – Suite 501
                                       New York, New York 10013                 DOCUMENT
                                                   –––                          ELECTRONICALLY FILED
                                            TEL 212-966-5612                    DOC #:
                                            FAX 646-651-4559                    DATE FILED: 3/18/2020
                                          www.jamesneuman.com
                                         james@jamesneuman.com

                                                          March 18, 2020



   Hon. Mary Kay Vyskocil
   United States District Judge
   Southern District of New York
   500 Pearl Street
   White Plains, NY 10601-4150

                  Re: United States v Navarro, et al, 20 Cr. 160 (MKV)

   Your Honor:

                   I write to ask that I be relieved from representing Michael Tannuzzo in the referenced
   case, without the necessity of appearing in court. On March 9, 2020, I was appointed to represent Mr.
   Tannuzzo pursuant to the Criminal Justice Act. On March 13, 2020, Donald Rollock filed a Notice
   of Appearance on behalf of Mr. Tannuzzo. Today, Mr. Rollock also filed a “waiver of speedy trial,”
   indicating that he had reviewed the Indictment with Mr. Tannuzzo. Thus, it is apparent that Mr.
   Tannuzzo intends to be represented by Mr. Rollock.

                 Accordingly, I ask this Court to endorse this letter, indicating that my representation
   of Michael Tannuzzo is terminated.

                                                          Respectfully submitted,


                                                               /s/
                                                          James E. Neuman

3/18/2020
